ON Petitions for Rehearing and Hearing en Banc
FRIENDLY, Chief Judge.
Petitions for a rehearing containing a suggestion that the action be reheard en banc having been filed herein by counsel for Scenic Hudson Preservation Conference; the Sierra Club and its Atlantic Chapter; the Izaak Walton League of America, National Audubon Society and National Parks and Conservation Ass’n; The City of New York; and the Wilderness Society, a poll of all the active circuit judges having been taken, and a majority for rehearing en banc not having been obtained, it is ordered that said petition be and it hereby is denied.
Circuit Judges HAYS, MANSFIELD, OAKES and TIMBERS voted for en banc consideration.